... .. .
  ~   ,     ~··
                                                                                                                                                                      <(?
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page I of 1



                                              UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                       v.                                                       (For Offenses Committed On or After November I, 1987)


                         Julio Cesar Zepeda-Guendulain                                          Case Number: 3:19-mj-21795

                                                                                                John G Cotsirilos
                                                                                                Defendant's Attorney


      REGISTRATION NO. 74720298
      THE DEFENDANT:
       jg] pleaded guilty to count(s) 1 of Complaint ~~~~~~~~~~~~~~~~~~~~~~~~~~~




          D was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                        Nature of Offense                                                                    Count Number(s)
      8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                          1

          D The defend!lnt has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~~




          D Count(s)                                                                             dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                           E( TIME SERVED                               D                                            days

           jg] Assessment: $10 WAIVED            Fine: WAIVED      ~
          ~ Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                         charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Wednesday, May 1, 2019

                          ( --··"
                          (·-..~-
                                     "1
                                    k'•.
                                     .,\
                                           ~),,. •
                                           ('. ·'    '   '   ...
                                                                                            Date of Imposition of Sentence


          Received      ou~:·"-v· ---····--1r-...._-.------f-,:1!. EQ                       H               Bll ROBERT N. BLOCK

                                                                                            UNI ED STATES MAGISTRATE JUDGE
                                                                        MAY 0 1 2019
          Clerk's Office Copy                              CLER~<, U.S. Dl:.>TRJCT COURT                                                    3:19-mj-21795
                                                         SOUTHERN D:srn:cr OF CALIFORNIA
                                                         BY            -·--·           DEPUTY
